Citation Nr: 1541710	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-09 747	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher disability rating (currently rated as 50 percent disabling) for service-connected obstructive sleep apnea (OSA), with asthma and bilateral restless leg syndrome (RLS). 

2.  Propriety of the reduction in the disability rating for service-connected asthma from 30 percent to noncompensable, as the result of combining two separate disability rating into a single rating, effective February 1, 2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 1983 and from December 2003 to June 2006, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the December 2008 rating decision, the RO determined that as a result of clear and unmistakable error (CUE), the Veteran had been assigned two separate disability rating for OSA apnea with bilateral RLS and for asthma, and combined the separate disabilities into a single disability for rating purposes.  In the August 2009 rating decision, the RO continued a 50 percent disability rating for OSA with asthma and bilateral RLS.

The issue of entitlement to a higher disability rating for service-connected mid-left foot disability was raised by the record in a statement received in November 200.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In a May 2009 statement, the Veteran expressed disagreement with the decision to combine the rating for his service-connected asthma with the rating for service-connected OSA.  Although the AOJ interpreted this statement as a claim for a higher disability rating for the newly combined disability of OSA, with asthma and bilateral RLS, his statement is accepted by the Board as a timely notice of disagreement with the December 2008 rating decision that effectively reduced his disability rating for service-connected asthma from 30 percent to noncompensable (zero percent).  Before the Board can consider this issue on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

The increased rating claim on appeal is inextricably intertwined with the issue of the propriety of the reduction of the Veteran's disability rating for service-connected asthma.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus adjudication of the increased rating claim must deferred pending final adjudication of the reduction issue.

Meanwhile, additional development is required for the increased rating claim; namely, medical evidence of record references pulmonary function testing and a sleep study performed at Brooke Army Medical Center, including in April 2006.  These records have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).

A December 2009 VA contracted examination report noted that the Veteran's restless leg syndrome resulted in abnormal sensation but concluded that there was no peripheral nerve involvement.  A new VA examination is warranted to clarify this issue.  Cf. 38 C.F.R. § 4.2 (2015).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain his treatment records from Brooke Army Medical Center, to include sleep study reports and pulmonary function testing results, including in April 2006.  

Additionally obtain any other identified treatment records pertinent to the claims on appeal.

2.  Then, schedule the Veteran for a new VA examination for sleep apnea, asthma, and restless leg syndrome.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

The examiner is asked to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his sleep apnea, asthma, and restless leg syndrome.  

The examiner should include the results of current pulmonary function testing and describe which test most accurately reflects his level of disability.  

Taking into consideration the Veteran's complaints, the examiner is asked to describe the severity of his restless leg syndrome and the extent of peripheral nerve involvement.

3.  Issue a statement of the case with respect to the issue of the propriety of the reduction of the Veteran's disability rating for service-connected asthma from 30 percent to noncompensable.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  Thereafter, readjudicate the claim for a higher rating for obstructive sleep apnea, with asthma and bilateral restless leg syndrome.  This should include consideration of whether separate ratings are warranted for bilateral restless leg syndrome, and consideration of whether the claim should be forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for these disabilities and the Veteran's service-connected disabilities combined.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






